This proceeding in error is to review the order of the lower court dissolving a temporary injunction. No case-made is attached to the petition in error.
A motion to dismiss has been filed upon such ground; the contention being that the error sought to be reviewed cannot be brought before this court on a transcript. *Page 303 
The proceeding in error must be dismissed. Green et al. v.Incorporated Town of Yeager, 23 Okla. 128, 99 P. 906; Lamb etal. v. Young et al., 24 Okla. 614, 104 P. 335; Nelson et al.v. Glenn et al., 28 Okla. 575, 115 P. 471; Tribal DevelopmentCo. et al. v. White Bros. et al., 28 Okla. 525, 114 P. 736;Richardson et al. v. Beidleman, post, 126 P. 816-818.
TURNER, C. J., and HAYES, KANE, and DUNN, JJ., concur.